BROWN, District Judge.
I am of the opinion that the second, eleventh, and twelfth specifications of objections to the bankrupt’s discharge are sustained by the evidence. After submission of the case to the court upon evidence which fully supports and verifies certain of the specifications, the objection to the specifications for lack of verification is too late, and cannot be considered as a sufficient ground for dismissing the specifications and granting the discharge. Brandenburgh on Bankruptcy (3d Ed.) § 348, p. 228.
Petition for discharge is denied.